 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, °
- against - MEMORANDUM AND ORDER
XAVIER WILLIAMS, 00 Cr. 1008 (NRB)
Defendant.
Se Se i Re et ee ee ee ee xX

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

The Court previously denied defendant’s motions for sentence
reduction based upon Amendment 782 to the United States Sentencing
Guidelines and Section 404 of the First Step Act of 2018,
respectively. See Memorandum and Order of October 17, 2019 (ECF
No. 333). The Court hereby certifies pursuant to 28 U.S.C.
§ 1915(a) (3) that any appeal from its Memorandum and Order of
October 17, 2019 would not be taken in good faith and therefore in
forma pauperis status is denied for the purpose of an appeal. See
28 UwS4 Cy S 195 (a) (3).

SO ORDERED.

Dated: New York, New York

March 4, 2020 / Kit
co or apinlld

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
 

A copy of the foregoing Memorandum
this date to the following:

Petitioner:

Xavier Williams
02149-748

U.S.P. Allenwood
P.O. Box 3000

White Deer, PA 17887

 

and Order has been mailed on

 
